UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 o Pre-Effective Amendment No. o Post-Effective Amendment No. 212 x and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Unified Series Trust (Exact Name of Registrant as Specified In Charter) 2960 North Meridian Street, Suite 300 Indianapolis, Indiana46208 (Address of Principal Executive Offices)(Zip Code) Registrant’s Telephone Number, Including Area Code:(317) 917-7000 Brian L. Blomquist President 2960 N. Meridian St., Suite 300 Indianapolis, Indiana46208 (Name and Address of Agent for Service) Copies to: Dee Anne Sjögren, Esq. Thompson Coburn LLP One US Bank Plaza St. Louis, MO63101 (314) 552-6295 It is proposed that this filing will become effective: x immediately upon filing pursuant to paragraph (b) on (date) pursuant to paragraph (b) 60 days after filing pursuant to paragraph (a)(1)  on (date) pursuant to paragraph (a)(1)  75 days after filing pursuant to paragraph (a)(2)  on (date) pursuant to paragraph (a)(2) of rule 485 If appropriate check this box:  this post-effective amendment designates a new effective date for a previously filed post-effective amendment Iron Strategic Income Fund Investor Class (IRNIX) Institutional Class (IFUNX) Prospectus dated January 30, 2012 Iron Financial LLC 630 Dundee Rd. Suite 200 Northbrook, IL 60062 (877) 322-0575 www.ironfunds.com The Securities and Exchange Commission has not approved or disapproved these securities or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. TABLE OF CONTENTS PAGE SUMMARY SECTION 1 Investment Objective 1 Fees and Expenses of the Fund 1 Principal Investment Strategies 2 Principal Risks 3 Performance 8 Portfolio Management 9 Purchase and Sale of Fund Shares 10 Tax Information 10 Payments to Broker-Dealers and Other Financial Intermediaries 10 ADDITIONAL INFORMATION ABOUT THE FUND’S PRINCIPAL STRATEGIES AND RELATED RISKS 10 Principal Investment Strategies of the Fund 10 Principal Risks of Investing in the Fund 17 Portfolio Holdings 24 ADDITIONAL INFORMATION ABOUT MANAGEMENT OF THE FUND 24 Adviser 24 Portfolio Managers 25 ACCOUNT INFORMATION 25 How to Buy Shares 25 How to Redeem Shares 29 Determination of Net Asset Value 32 Dividends, Distributions and Taxes 34 FINANCIAL HIGHLIGHTS 36 FOR MORE INFORMATION 39 SUMMARY SECTION Investment Objective The investment objective of the Iron Strategic Income Fund (the “Fund”) is to maximize total return.Total return is comprised of both income and capital appreciation. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Investor Class Institutional Class Redemption Fee (as a percentage of the amount redeemed within 30 days of purchase) 1.00 % 1.00 % Annual Fund Operating Expenses(expenses that you pay each year as a percentage of the value of your investment) Management Fee 1.00 % 1.00 % Distribution and/or Service (12b-1) Fees 0.25 % NONE Other Expenses 0.21 % 0.11 % Acquired Fund Fees and Expenses 0.62 % 0.62 % Total Annual Fund Operating Expenses 2.08 % 1.73 % Expense Example: This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions, your costs would be: 1 year3 years5 years10 years Investor Class$ 211 $652 $1, 119 $2, 410 Institutional Class$ 176 $545 $939 $2, 041 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual operating expenses or in the example, above, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 98.14 % of the average value of its portfolio. Principal Investment Strategies The Fund seeks to attain its investment objective by strategically adjusting the portfolio’s exposure to fixed income securities, particularly high yield securities.The Fund typically invests in high yield, high risk securities rated lower than Baa by Moody’s Investor Services, Inc.® (“Moody’s”) or lower than BBB by Standard & Poor’s® (“S&P”) or, if unrated, determined to be of comparable quality by the adviser (commonly known as “junk bonds”), as well as shares of open - end , closed - end and exchange-traded funds (“ETFs”) that invest primarily in high yield securities. The Fund and underlying funds may invest in different types of fixed income, variable and floating rate debt securities of any quality or maturity including bonds, corporate debt, foreign corporate and sovereign debt securities, loans, notes, mortgage-backed securities, restricted securities, municipal securities, government securities and credit default swaps. The Fund’s adviser conducts an ongoing analysis of the overall fixed income markets and individual high yield securities.Factors considered by the adviser in determining the Fund’s exposure to high yield securities include , but are not limited to, the issuer’s profitability, growth, valuation, financial strength, momentum, credit spreads, money flows, short-term interest rates, volume, price, volatility, default and recovery rates, duration, maturity, ratings, issue size, amount outstanding, coupon, yields and yield curves. The adviser reviews current data and compares it to historical levels, as well as relevant trends or movement in the data.Based on its analysis, the adviser determines what it believes to be the optimal amount of exposure to high yield securities. This approach seeks to allow the Fund to earn interest income on securities held in its portfolio while also seeking to generate capital appreciation through strategic adjustments of the Fund’s assets. If the adviser concludes that the risk/reward relationship is unfavorable in the fixed income markets generally, or the high yield fixed income market in particular, the adviser will take steps to limit the Fund’s exposure such as: (1) selling portfolio securities and increasing its cash position; (2) hedging its exposure to the fixed income or high yield markets through the use of derivatives; (3) selling portfolio securities and using some or all of the proceeds to purchase investment grade debt securities and/or fixed income derivatives; or (4) purchasing equity securities or equity derivatives.The Fund’s portfolio typically is comprised substantially of other investment companies (including open-end and closed-end funds, money market funds, and ETFs) that invest in a broad range of debt and equity securities and derivatives. As a result of its strategic allocation strategy, the adviser typically engages in active trading of the Fund’s securities which causes the Fund to experience a high portfolio turnover rate, the effects of which are described below under “Turnover Risk.” Derivative instruments traded by the Fund typically include credit default swaps, option contracts, Treasury futures contracts and options on such futures contracts.For example, the Fund may enter into a credit default swap primarily to hedge its portfolio from credit risk, or to efficiently add exposure to the high yield market.Options may be used to hedge or adjust exposure to a security or market and Treasury futures contracts and options thereon may be used to adjust the duration of the Fund’s portfolio and/or exposure to various parts of the yield curve.The Fund and underlying funds in which it invests mayuse derivative instruments for any purpose consistent with their investment objectives including hedging or managing risk, or ensuring that the Fund’s portfolio maintains sufficient liquidity to meet potential redemptions by Fund shareholders.A small investment in derivatives could have a potentially large impact on the Fund’s performance; certain gains or losses could be amplified, increasing movements in the share price of the Fund.See “Derivatives Risks” below. The Fund also may attempt to hedge its exposure to the fixed income market by investing in, or selling short, equity securities.In selecting equity securities, the adviser reviews technical factors including , but not limited to, the issuer’s momentum, money flows, short-term interest rates, institutional holdings, price and volatility, as well as fundamental factors including profitability, growth, valuation, dividends and financial strength.Equity securities in which the Fund may invest include common stocks of U.S. or foreign companies of any market capitalization including , but not limited to, small- and mid-cap companies and companies operating in developed or emerging countries; securities convertible into common stocks or securities with a value based on equity securities, and other investment companies that invest primarily in equity securities.The Fund also may engage in short sales.For example, equity securities of the issuer of a bond held by the Fund may be sold short as an alternative hedge to selling the underlying bond. The adviser may sell a security if it identifies another investment it believes will outperform a current position.The adviser may also sell a security to manage risk or the effective maturity or the duration of the Fund’s portfolio, and/or if it believes that investing in the asset class is no longer advantageous to the Fund’s overall strategy.The Fund is not a diversified fund, which means that its investment results may be dependent upon the results of fewer investments than other mutual funds that are diversified.The Fund may invest up to 15% of its net assets (at the time of purchase) in illiquid securities.The Fund may engage in repurchase agreements and securities lending with broker-dealers and other financial institutions to earn income. Principal Risks All investments involve risk, and the Fund cannot guarantee that it will achieve its investment objective.As with any mutual fund investment, the Fund’s returns and share price will fluctuate, and you may lose money by investing in the Fund.Below are some of the specific risks of investing in the Fund. · Fixed Income Securities Risks. Ø Interest Rate Risk.The market value of fixed income securities in which the Fund invests and, thus, the Fund’s net asset value, can be expected to vary inversely with changes in interest rates. Ø Duration Risk.Prices of fixed income securities with longer effective maturities are more sensitive to interest rate changes than those with shorter effective maturities. Ø Credit Risk.The issuer of the fixed income security may not be able to make interest and principal payments when due, and the issuer may not be able to make dividend payments when due.Generally, the lower the credit rating of a security, the greater the risk that the issuer will default on its obligation. Ø Junk Bond Risk.The Fund invests in high yield securities and unrated securities of similar credit quality (commonly known as “junk bonds”), as well as derivatives of such securities, and therefore is likely to be subject to greater levels of interest rate, credit and liquidity risk than funds that do not invest in such securities.These securities are considered predominately speculative with respect to the issuer’s continuing ability to make principal and interest payments.An economic downturn or period of rising interest rates could adversely affect the market for these securities and reduce the Fund’s ability to sell these securities (liquidity risk).If the issuer of a security is in default with respect to interest or principal payments, the Fund may lose its entire investment. Ø Prepayment and Extension Risk.As interest rates decline, the issuers of fixed income securities may prepay principal earlier than scheduled, forcing the Fund (or an underlying fund) to reinvest in lower yielding securities.As interest rates increase, slower than expected principal payments may extend the average life of fixed income securities, locking in below-market interest rates and reducing the value of these securities. · Investment Company Securities Risk.When the Fund invests in other investment companies (including ETFs, money market funds, and open-end or closed-end mutual funds), you will indirectly bear any fees and expenses charged by the underlying funds in addition to the Fund’s direct fees and expenses.Therefore, the Fund could incur higher expenses, many of which may be duplicative.In addition, the Fund may be affected by losses of the underlying funds and the level of risk arising from the investment practices of the underlying funds (such as the use of leverage by the funds). Ø ETF Risk.An ETF’s shares may trade at a market price above or below their net asset value, and an active trading market for an ETF’s shares may not develop or be maintained. Ø Closed-End Fund Risk.There generally is less public information available about closed-end funds than mutual funds.In addition, the market price of a closed-end fund’s shares may be affected by its dividend or distribution levels, stability of dividends or distributions, general market and economic conditions, and other factors beyond the control of a closed-end fund. This means that a closed-end fund’s shares may trade at a discount to its net asset value. · Government Securities Risk.Not all U.S. government securities are backed by the full faith and credit of the U.S. government.It is possible that the U.S. government would not provide financial support to certain of its agencies or instrumentalities if it is not required to do so by law.If a U.S. government agency or instrumentality in which the Fund (or an underlying fund) invests defaults and the U.S. government does not stand behind the obligation, the Fund’s share price or yield could fall. · High Turnover Risk. The Fund’s investment strategy involves active trading and typically results in a high portfolio turnover rate.A high portfolio turnover results in correspondingly greater brokerage commission expenses, and may result in the distribution to shareholders of additional capital gains for tax purposes. · Market Risk.The prices of equity securities held by the Fund (or underlying funds) may decline in response to certain events taking place around the world, including those directly involving the companies whose securities are owned by the Fund; conditions affecting the general economy; overall market changes; local, regional or global political, social or economic instability; and currency, interest rate and commodity price fluctuations.Equity securities may involve large price swings and potential for loss.Investors in the Fund should have a long-term perspective and be able to tolerate potentially sharp declines in value. · Management Risk.The adviser’s process of strategically adjusting the portfolio’s exposure to the high yield market may fail to produce the intended results.If the adviser’s expectations for a particular asset class are not realized in the expected timeframe, the Fund’s overall performance may suffer. · Small/Mid Cap Risk.Stocks of mid- and small-cap companies are more risky than stocks of larger companies.Many of these companies are young and have a limited track record.Their securities may trade less frequently and in more limited volume than those of more mature companies.Mid- and/or small-cap companies also may lack the managerial, financial or other resources necessary to implement their business plans or succeed in the face of competition.The prospects for a company or its industry may deteriorate because of a variety of factors, including disappointing operating results or changes in the competitive environment. · Foreign Risk.Investing in foreign companies (whether directly or through American Depository Receipts (ADRs) or ETFs that invest in foreign securities ) can increase the potential for losses in the Fund and may include, among others, currency risks (fluctuations in currency exchange rates), country risks (political, diplomatic, regional conflicts, terrorism, war, social and economic instability, currency devaluations and policies that have the effect of limiting or restricting foreign investment or the movement of assets), different trading practices, less government supervision, less publicly available information, limited trading markets and greater volatility.ADRs do not eliminate all of the risks associated with direct investment in the securities of foreign issuers.The risks of foreign investing are of greater concern in the case of investments in companies located in emerging markets. · Derivatives Risks.A small investment in derivatives could have a potentially large impact on the Fund’s performance; certain gains or losses could be amplified, increasing movements in the share price of the Fund.The use of derivatives involves the risk that changes in the value of a derivative held by the Fund may not correlate with the Fund’s other investments. The low margin or premiums normally required in derivative transactions may provide a large amount of leverage, and a relatively small change in the price of a security or contract can produce a disproportionately larger profit or loss. Ø Swap Risks. Credit default swap agreements involve greater risks than if the Fund had invested in the reference obligation directly since, in addition to general market risks, these swaps are subject to illiquidity risk, counterparty risk and credit risk. The Fund could also suffer losses with respect to a swap agreement if the Fund is unable to terminate the agreement or reduce its exposure through offsetting transactions.The Fund may also invest in swaptions, which are options to enter into interest rate swaps.Such investments would also be subject to options risks, as discussed below. Ø Options Risks.The seller (writer) of a call option which is covered (that is, the writer holds the underlying security) assumes the risk of a decline in the market price of the underlying security below the purchase price of the underlying security less the premium received, and gives up the opportunity for gain on the underlying security above the exercise price of the option.The seller of an uncovered call option (that is, where the seller does not own the underlying security) assumes the risk of a theoretically unlimited increase in the market price of the underlying security above the exercise price of the option.The buyer of a call option assumes the risk of losing its entire premium invested in the call option.The seller (writer) of a put option assumes the risk of a decline in the market price of the underlying security below the exercise price of the option.The buyer of a put option assumes the risk of losing his entire premium invested in the put option.The Fund may also invest in swaptions, which are options to enter into interest rate swaps.Such investments would also be subject to swap risks, as discussed above. Ø Futures Contracts and Options on Futures Contracts Risks.There is no assurance that a liquid secondary market will exist for futures contracts (or related options) purchased or sold, and the Fund may be required to maintain a position until exercise or expiration, which could result in losses.Futures positions may be illiquid, which could prevent the Fund from promptly liquidating unfavorable positions and cause it to be subject to substantial losses.Trading in commodity futures contracts and related options are highly specialized activities that may entail greater than ordinary investment or trading risks. Ø Hedging Risks.Hedging strategies can reduce the opportunity for gain by offsetting the positive effect of favorable price movements in the hedged investments.Also, to the extent the profit or loss from the derivative and from the corresponding long position do not correlate, there is the risk that the Fund will realize a net loss. Ø Counterparty Risk. Participants in “over-the-counter” or “interdealer” markets are typically not subject to credit evaluation and regulatory oversight as are members of “exchange based” markets.When the Fund invests in derivative, over-the-counter transactions (including options), it is assuming a credit risk with regard to parties with which it trades and also bears the risk of settlement default.This exposes the Fund to the risk that a counterparty will not settle a transaction in accordance with its terms and conditions because of a dispute over the terms of the contract (whether or not bona fide) or because of a credit or liquidity problem, thus causing the Fund to suffer a loss.Counterparty risk is accentuated in the case of contracts with longer maturities where events may intervene to prevent settlement, or where the Fund has concentrated its transactions with a single or small group of counterparties. Ø Credit Risk.The Fund could lose its entire investment to the extent that it engages in a swap or other over-the-counter transaction with a counterparty that declares bankruptcy.Wider credit spreads and decreasing market values represent a deterioration of a counterparty’s credit soundness and a greater likelihood or risk of default occurring. · Short Sale Risk.Positions in shorted securities are speculative and more risky than long positions (purchases) in securities because there is no maximum attainable price of the shorted security.Therefore, in theory, securities sold short have unlimited risk.Short selling will also result in higher transaction costs and may result in higher taxes. · Liquidity Risk.The Fund’s investments in illiquid securities may reduce the returns of the Fund because it may be unable to sell the illiquid securities at an advantageous time or price. · Repurchase Agreement Risks.Repurchase agreements carry certain risks not associated with direct investments in securities, including a possible decline in the market value of the underlying obligations.If the value of the collateral becomes less than the repurchase price, plus any agreed-upon additional amount, the counterparty must provide additional collateral so that at all times the collateral is at least equal to the repurchase price plus any agreed-upon additional amount. · Securities Lending Risks.When the Fund engages in securities lending, it will be subject to the risk that it may experience a delay in receiving additional collateral to secure a loan or a delay in recovering the loaned securities if the borrower defaults. · Non-Diversification Risk.The Fund may invest a greater percentage of its assets in a particular issuer compared with diversified mutual funds.The change in value of any one security could affect the overall value of the Fund more than it would the value of a diversified fund. Performance The bar chart below shows how the Fund’s investment returns have varied from year to year since the Fund’s inception as represented by the performance of Institutional Class shares (the Class with the longest period of annual returns).The performance of Investor Class shares will differ due to differences in expenses.The table shows how the Fund’s average annual total returns compare over time to those of a broad-based securities market index.This information provides some indication of the risks of investing in the Fund.Past performance of the Fund is not necessarily an indication of how it will perform in the future. Institutional Class Annual Total Return (for years ended December 31st) Highest/Lowest quarterly results during this time period were: Best Quarter:2nd Quarter, 2009, 12.52% Worst Quarter:3rd Quarter, 2008, -4.79% Average Annual Total Returns (for the periods ended December 31, 2011 ) One Year Five Years Since Inception1 Fund – Institutional Class Return before Taxes 0.70 % 7.92 % 8.16 % Return After Taxes on Distributions (1.73 )% 5.75 % 5.99 % Return After Taxes on Distributions and Sale of Fund Shares 0 .80 % 5.55 % 5.76 % Merrill Lynch High Yield Master II Index 4.38 % 7.34 % 7.78 % Fund – Investor Class Return before Taxes 0.43 % N/A 13.14 % 1Institutional Class shares commenced operations on October 11, 2006.Investor Class shares commenced operations on February 2, 2009. After-tax returns are shown for the Institutional Class only.After-tax returns for the Investor Class will vary.After-tax returns are calculated using the historical highest individual federal income tax rates in effect and do not reflect the impact of state and local taxes or the lower rate on long-term capital gains when shares are held for more than 12 months.Actual after-tax returns depend on an investor’s tax situation and may differ from those shown.After-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts (“IRAs”).The index returns presented above assume reinvestment of all distributions and exclude the effect of taxes and fees (if expenses and taxes were deducted, the actual returns of the Index would be lower). Current performance of the Fund may be lower or higher than the performance quoted above. Performance data current to the most recent month end may be obtained by calling (877) 322-0575.Updated performance information may also be accessed on the Fund’s website at www.ironfunds.com. Portfolio Management Investment Adviser – Iron Financial LLC Portfolio Managers– The following portfolio managers have been jointly responsible for the day-to-day management of the Fund since its inception. · Aaron Izenstark; Co-Founder and Chief Investment Officer of the adviser · Daniel Sternberg, Portfolio Manager Purchase and Sale of Fund Shares Minimum Initial Investment: Minimum Additional Investment: To Place Buy or Sell Orders By Mail: Iron Strategic Income Fund c/o:Huntington Asset Services, Inc. P.O. Box 6110 Indianapolis, IN46206 By Phone:(877) 322-0575 You may also sell or redeem shares through your dealer or financial adviser.Please contact your financial intermediary directly to find out if additional requirements apply. Tax Information The Fund’s distributions are taxable and will be taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan, individual retirement account (IRA) or 529 college savings plan.Tax-deferred arrangements may be taxed later upon withdrawal of monies from those accounts. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase Fund shares through a broker-dealer or other financial intermediary (such as a bank or trust company), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create conflicts of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. ADDITIONAL INFORMATION ABOUT THE FUND’S PRINCIPAL STRATEGIES AND RELATED RISKS Principal Investment Strategies of the Fund The investment objective of the Fund may be changed immediately upon notice to shareholders. Additional information about the principal types of securities in which the Fund may invest is set forth below: Debt Securities.Debt securities in which the Fund (or underlying funds) may invest include bonds, loans, notes, mortgage-backed securities, corporate debt, restricted securities, municipal securities, obligations issued or guaranteed by the U.S. government, its agencies or instrumentalities (“government securities”), structured products, derivatives, foreign corporate and sovereign debt securities, and high yield bonds rated lower than Baa by Moody’s Investor Services, Inc.® (“Moody’s”) or lower than BBB by Standard & Poor’s® (“S&P”) or, if unrated, determined to be of comparable quality by the adviser (commonly known as “junk bonds”), as well as shares of open end or closed end funds or exchange-traded funds (“ETFs”) that invest primarily in debt securities. Junk Bonds.The Fund invests primarily in junk bonds, directly and through investing in other investment companies that invest in junk bonds.The term “junk bond” refers to high yield-high risk securities that are rated below investment grade by recognized rating agencies or are unrated securities of comparable quality.Junk bonds are regarded as being predominantly speculative as to the issuer’s ability to make payments of principal and interest.Investment in such securities involves substantial risk.Issuers of lower grade securities may be highly leveraged and may not have available to them more traditional methods of financing.Therefore, the risks associated with acquiring the securities of such issuers generally are greater than is the case with higher-rated securities.For example, during an economic downturn, issuers of lower grade securities may be more likely to experience financial stress, especially if such issuers are highly leveraged.During periods of economic downturn, such issuers may not have sufficient revenues to meet their interest payment obligations.The issuer’s ability to make payments on its debt obligations also may be adversely affected by specific issuer developments, the issuer’s inability to meet specific projected business forecasts or the unavailability of additional financing.Therefore, there can be no assurance that in the future there will not exist a higher default rate relative to the rates currently existing in the market for lower grade securities.The risk of loss due to default by the issuer is significantly greater for the holders of lower grade securities because such securities may be unsecured and may be subordinate to other creditors of the issuer. The Fund may invest up to 5% of its net assets in the lowest rated high yield securities, which typically are in default.Lower grade securities frequently have call or redemption features that would permit an issuer to repurchase the security from the Fund or an underlying fund that holds it.If a call were exercised by the issuer during a period of declining interest rates, a Fund or underlying fund is likely to have to replace the called security with a lower yielding security, thus decreasing the net investment income.Lower grade securities tend to be more volatile than higher-rated fixed income securities, so that adverse economic events may have a greater impact on the prices of lower grade securities than on higher-rated fixed income securities.Factors adversely affecting the market value of such securities are likely to adversely affect the Fund’s net asset value which, in turn, may adversely affect the value of your investment. Like higher-rated fixed income securities, lower grade securities generally are purchased and sold through dealers that make a market in such securities for their own accounts.However, there are fewer dealers in the lower grade securities market, which may be less liquid than the market for higher-rated fixed income securities, even under normal economic conditions.Also, there may be significant disparities in the prices quoted for lower grade securities by various dealers.As a result, during periods of high demand in the lower grade securities market, it may be difficult for the Fund or an underlying fund to acquire lower grade securities appropriate for investment.Adverse economic conditions and investor perceptions thereof (whether or not based on economic reality) may impair liquidity in the lower grade securities market and may cause a reduction in the prices received by the Fund or an underlying fund.In addition, the Fund or an underlying fund may experience difficulty in liquidating a portion of its portfolio when necessary to meet its liquidity needs or in response to a specific economic event such as deterioration in the creditworthiness of the issuers.Under such conditions, judgment may play a greater role in valuing certain of the Fund’s or an underlying fund’s portfolio instruments than in the case of instruments trading in a more liquid market.Moreover, the Fund or an underlying fund may incur additional expenses to the extent that it is required to seek recovery upon a default on a portfolio holding or to participate in the restructuring of the obligation. Other Investment Companies.The Fund’s portfolio typically is comprised substantially of shares of other investment companies (including open- and closed-end funds, money market funds and ETFs) that invest in a broad range of fixed income and equity securities, derivatives, and illiquid securities.The Fund indirectly will bear its proportionate share of all management fees and other expenses of the underlying funds in which it invests. Therefore, the Fund will incur higher expenses than other mutual funds that invest directly in securities. Actual expenses are expected to vary with changes in the allocation of the Fund’s assets among the various underlying funds in which it invests. The Investment Company Act of 1940 (the “1940 Act”) restricts investments by registered investment companies, such as the Fund, in the securities of other investment companies, including ETFs.However, pursuant to exemptive orders issued by the Securities and Exchange Commission to various ETF sponsors, the Fund is permitted to invest in these ETFs beyond the limits set forth in the 1940 Act subject to certain terms and conditions set forth in the applicable exemptive order, including a condition that the Fund enter into an agreement with the relevant ETF prior to investing beyond the 1940 Act’s limits. This means that the Fund may invest a substantial portion of its assets in a single underlying fund, or the Fund may own a substantial portion of the outstanding shares of an underlying fund. The Fund is independent from any of the underlying funds in which it invests and it has no voice in or control over the investment strategies, policies or decisions of the underlying funds. The Fund’s only option is to liquidate its investment in an underlying fund in the event of dissatisfaction with the fund. At certain times, an underlying fund may limit the Fund’s ability to sell its shares of the underlying fund. In these cases, such investments will be considered illiquid. Derivatives.The Fund and underlying funds in which it invests may usederivative instruments for any purpose consistent with their investment objectives including hedging or managing risk, or ensuring that the Fund’s portfolio maintains sufficient liquidity to meet potential redemptions by Fund shareholders.Derivative securities may be used to “lock-in” realized but unrecognized gains in thevalue of the Fund’s securities.Risk management strategies include, but are not limited to, facilitating the sale of securities, managing the effective maturity or duration of debt obligations in its portfolio, or creating alternative exposure to debt securities.The Fund may also use derivatives to establish a position in the fixed income or equity markets as a substitute for buying, selling, or holding certain securities.The use of derivative instruments may provide a less expensive, more expedient, or more specifically focused way to invest than traditional securities. The derivative securities that the Fund or an underlying fund may purchase or sell include, but are not limited to, credit default swaps, interest rate swaps, exchange-traded option contracts, swaptions, over-the-counter contracts (such as forward contracts), futures contracts, options (including options on futures contracts), other securities or contracts whose values depend on the value of one or more other assets (such as securities, commodities, or various indices), and financial instruments such as baskets of securities based on various bond and equity indices.Certain derivative securities are described more accurately as index/structured securities. Index/structured securities are derivative securities whose value or performance is linked to other securities (such as depositary receipts), currencies, interest rates, indices or other financial indicators (reference indices).Some derivatives, such as mortgage-related and other asset-backed securities, are in many respects like any other investment, although they may be more volatile or less liquid than more traditional debt securities.Derivative investments may generate a return that is more positive or more negative than what would be generated if the Fund maintained its assets in cash or cash equivalents to meet redemption requests.There is no limit on the amount of the Fund’s assets that may be invested in derivative securities. The low margin or premiums normally required in derivative transactions may provide a large amount of leverage, and a relatively small change in the price of a security or contract can produce a disproportionately larger profit or loss. Equity securities and equity derivatives may be purchased, sold or sold short based on the adviser’s technical and fundamental analyses, as well as a securities correlation to other holdings in the portfolio.Equity derivatives may be traded in an number of ways, for example, put options on an equity index may be bought as a less expensive alternative to selling high yield securities during certain environments where these markets are expected to remain correlated.Alternatively, short positions may be taken based on the adviser’s negative views of certain equities.During adverse market conditions, high yield securities become very economically sensitive, and taking short positions in equity securities may help to protect the portfolio during volatile times.Equity securities of the issuer of a bond held by the Fund may also be sold short as an alternative hedge to selling the underlying bond. Credit Default and Other Swaps.The Fund may engage in swap transactions, including, but not limited to, swap agreements on interest rates, security or commodity indices, specific securities and commodities, and credit default swaps.The Fund may also enter into swaptions, which are options to enter into a swap transaction.The Fund may enter into swap transactions for any legal purpose consistent with its investment objective and policies, such as for the purpose of attempting to obtain or preserve a particular return or spread at a lower cost than obtaining a return or spread through purchases and/or sales of instruments in other markets, to protect against currency fluctuations, as a duration management technique, to protect against any increase in the price of securities the Fund anticipates purchasing at a later date, to gain exposure to certain markets in the most economical way possible, or to hedge or manage risk. Swap agreements are two party contracts entered into primarily by institutional investors. In a standard “swap” transaction, two parties agree to exchange the returns (or differentials in rates of return) earned or realized on particular predetermined investments or instruments, which may be adjusted for an interest factor. The gross returns to be exchanged or “swapped” between the parties are generally calculated with respect to a “notional amount,” i.e., the return on, or increase in, value of a particular dollar amount invested at a particular interest rate, or in a “basket” of securities or commodities representing a particular index. In a credit default swap agreement, the “buyer” is obligated to pay the “seller” a periodic stream of payments over the term of the contract provided that no event of default on an underlying reference obligation has occurred.If an event of default occurs, the seller must pay the buyer the full notional value, or “par value,” of the reference obligation in exchange for the referenced obligation.The Fund may be either the buyer or seller in a credit default swap transaction.If the Fund is a buyer and no event of default occurs, the Fund will lose its investment and recover nothing.However, if an event of default occurs, the Fund (if the buyer) will receive the full notional value of the referenced obligation that may have little or no value. As a seller, the Fund receives a fixed rate of income throughout the term of the contract, provided that there is no default event. If an event of default occurs, the seller must pay the buyer the full notional value of the reference obligation. Credit default swap transactions involve greater risks than if the Fund had invested in the reference obligation directly.Credit default swaps held in a Fund’s portfolio may experience price fluctuations. Whether the Fund’s use of swap agreements will be successful will depend on the ability of the adviser to predict correctly whether certain types of investments are likely to produce greater returns than other investments.To the extent the Fund’s exposure to the counterparty is not fully collateralized, the Fund bears the risk of loss of the amount expected to be received under a swap agreement in the event of the default or bankruptcy of a swap agreement counterparty.The Fund will enter into swap agreements only with counterparties that present minimal credit risks as determined by the adviser. Rule 144A Securities.The Fund may invest in Rule 144A securities that the adviser determines to be liquid based on guidelines adopted by the Board of Trustees.Rule 144A allows a broader institutional trading market for securities otherwise subject to restriction on their resale to the general public.Rule 144A establishes a “safe harbor” from the registration requirements for resales of certain securities to qualified institutional buyers.Rule 144A securities are not considered to be illiquid for purposes of the Fund’s illiquid securities policy, if such securities satisfy the conditions enumerated in Rule 144A and are determined to be liquid by the adviser in accordance with the requirements established by the Board of Trustees.Certain Rule 144A securities may be structured as investment trusts.Rule 144A securities will not be considered illiquid as long as the adviser determines, under guidelines approved by the Board of Trustees, that an adequate trading market exists.The Fund’s investment in 144A securities could increase the level of illiquidity during any period that qualified institutional buyers become uninterested in purchasing these securities. Illiquid Securities.The Fund may invest up to 15% of its net assets in securities that are not “readily marketable,” such as junk bonds and certain derivatives, that may constitute illiquid securities.A security is not readily marketable if it cannot be sold within seven days in the ordinary course of business for approximately the amount at which it is valued.In determining the liquidity of such securities, the adviser will consider, among other things, the following factors: (1) the frequency of trades and quotes for the security; (2) the number of dealers and other potential purchasers or sellers of the security; (3) dealer undertakings to make a market in the security and (4) the nature of the security and of the marketplace where it trades (e.g. the time needed to dispose of the security, the method of soliciting offers and the mechanics of the transfer).Investments in illiquid securities involve the risk that the Fund may be unable to sell an illiquid security or sell it at a reasonable price.In addition, the Fund may be required to liquidate positions or close out derivatives on unfavorable terms and at a time contrary to the interests of the Fund in order to raise cash to pay redemptions.If a security is determined to be illiquid, the security may be valued at a fair value (an amount which the Fund might reasonably expect to receive for the security upon its current sale) as determined in good faith by the adviser, based on good faith pricing guidelines established by the Board of Trustees.Fair value pricing also is permitted under these guidelines if, in the adviser’s opinion, the validity of market quotations appears to be questionable based on factors such as evidence of a thin market in the security based on a small number of quotations, a significant event occurs after the close of a market but before a Fund’s NAV calculation that may affect a security’s value, or the adviser is aware of any other data that calls into question the reliability of market quotations. If, through a change in net asset value or other circumstances, the Fund were in a position where more than 15% of its net assets were invested in illiquid securities, the adviser would seek to take steps to protect the liquidity of the Fund’s portfolio.The sale of illiquid securities may require more time and result in higher transaction costs and other selling expenses than the sale of liquid securities. Foreign Securities.Foreign securities include securities issued by foreign governments or foreign private issuers. A foreign private issuer is a company: (1) more than 50% of whose outstanding voting securities are held of record either directly or indirectly by residents of foreign countries; (2) more than 50% of whose assets are located outside the United States, or (3) whose business is administered principally outside of the United States. Foreign securities also include ETFs whose underlying investments include foreign securities.When the Fund invests in foreign securities, it will be subject to additional risks not typically associated with investing in securities of domestic issuers. These risks include, among others, (i) lack of publicly available information about the foreign issuer, (ii) lack of uniformity in accounting, auditing and financial standards and/or requirements comparable to those applicable to U.S. companies, (iii) country risks (political, diplomatic, regional conflicts, terrorism, war, social and economic instability, currency devaluations and policies that have the effect of limiting or restricting foreign investment or the movement of assets), (iv) different trading practices, (v) limited trading markets, (vi) greater volatility, and (vii) currency risk – which may negatively impact the value of the Fund’s portfolio even when there is no change in the value of the related security in the issuer’s home country. Mortgage-Related and Other Asset-Backed Securities.The Fund may invest in mortgage- or other asset-backed securities.Mortgage-related securities include mortgage pass-through securities, collateralized mortgage obligations (“CMOs”), commercial mortgage-backed securities, mortgage dollar rolls, CMO residuals, stripped mortgage-backed securities and other securities that directly or indirectly represent a participation in, or are secured by and payable from, mortgage loans on real property. The value of some mortgage- or asset-backed securities may be particularly sensitive to changes in prevailing interest rates. Early repayment of principal on some mortgage-related securities may expose the Fund to a lower rate of return upon reinvestment of principal.When interest rates rise, the value of a mortgage-related security generally will decline; however, when interest rates are declining, the value of mortgage-related securities with prepayment features may not increase as much as other fixed income securities.The rate of prepayments on underlying mortgages will affect the price and volatility of a mortgage-related security, and may shorten or extend the effective maturity of the security beyond what was anticipated at the time of purchase. If rates of prepayment on underlying mortgages are slower than expected, this will increase the effective maturity of a mortgage-related security and the volatility of the security can be expected to increase. Additionally, although mortgages and mortgage-related securities are generally supported by some form of government or private guarantee and/or insurance, there is no assurance that private guarantors or insurers will meet their obligations.The value of these securities may fluctuate in response to the market’s perception of the creditworthiness of the issuers. Asset-backed securities typically are supported by some form of credit enhancement, such as a letter of credit, surety bond, limited guaranty or senior subordination.The degree of credit enhancement varies, but generally amounts to only a fraction of the asset-backed security’s par value until exhausted.If the credit enhancement is exhausted, certificateholders may experience losses or delays in payment if the required payments of principal and interest are not made to the Fund with respect to the underlying loans.The value of these securities also may change because of changes in the market’s perception of the creditworthiness of the servicing agent for the loan pool, the originator of the loans or the financial institution providing the credit enhancement.In addition, these securities also may be subject to prepayments which may shorten the securities’ weighted average life and may lower their return. Convertible Securities Convertible securities are securities that may be exchanged or converted into a predetermined number of the issuer’s underlying common shares, the common shares of another company or that are indexed to an unmanaged market index at the option of the holder during a specified time period.Convertible securities may take the form of convertible preferred stock, convertible bonds or debentures, stock purchase warrants, zero-coupon bonds or liquid-yield option notes, Eurodollar convertible securities, convertible securities of foreign issuers, stock index notes, or a combination of the features of these securities.Prior to conversion, convertible securities have the same general characteristics as non-convertible debt securities and provide a stable stream of income with generally higher yields than those of equity securities of the same or similar issuers.When the market price of a common stock underlying a convertible security increases, the price of the convertible security increasingly reflects the value of the underlying common stock and may rise accordingly.As the market price of the underlying common stock declines, convertible securities tend to trade increasingly on a yield basis and thus may not depreciate to the same extent as the underlying common stock.Convertible securities are ranked senior to common stock on an issuer’s capital structure and they are usually of higher quality and normally entail less risk than the issuer’s common stock, although the extent to which risk is reduced depends in large measure to the degree to which convertible securities sell above their value as fixed income securities. Preferred Securities.The Fund may invest in preferred securities. Like common stock, preferred stock represents partial ownership in a company, although preferred stock shareholders do not enjoy any of the voting rights of common stockholders.Preferred securities provide a specific dividend that is paid before any dividends are paid to common stock holders, and that takes precedence over common stock in the event of a liquidation.In some cases, preferred stock may not pay a specific dividend. Short Sales.The Fund (or the mutual funds in which the Fund invests) may engage in short selling activities, which are significantly different from the investment activities commonly associated with conservative funds.When the Fund engages in a short sale, it sells a security it does not own and, to complete the sale, borrows the same security from a broker or other institution.The Fund must replace the borrowed security by purchasing it at the market price at the time the Fund chooses to close the short sale, or at the time it is required to do so by the lender, whichever is earlier. The Fund may make a profit or loss depending upon whether the market price of the security decreases or increases between the date of the short sale and the date on which the Fund must replace the borrowed security.When the adviser makes a short sale for hedging purposes, the profit or loss associated with the short position is intended to offset any profit or loss associated with a corresponding long position (or long positions) in another security (or other securities).To the extent the profit or loss associated with the short position does not correlate precisely with the profit or loss associated with the corresponding long positions, the Fund will realize a net profit or loss. In connection with its short sales, the Fund will be required to maintain a segregated account with the Fund’s custodian of cash or high grade liquid assets equal to (i) the current market value of the securities sold short, less (ii) any collateral deposited with its broker (not including the proceeds from the short sales). Depending on arrangements made with the broker or custodian, the Fund may not receive any payments (including interest) on collateral deposited with the broker or custodian. Principal Risks of Investing in the Fund All investments involve risk, and the Fund cannot guarantee that it will achieve its investment objective.As with any mutual fund investment, the Fund’s returns and share price will fluctuate, and you may lose money by investing in the Fund.Below are some of the specific risks of investing in the Fund. · Fixed Income Securities Risks. Ø Interest Rate Risk.The market value of fixed income securities in which the Fund invests and, thus, the Fund’s net asset value, can be expected to vary inversely with changes in interest rates.Debt securities with longer maturities are subject to potentially greater price fluctuation than obligations with shorter maturities.Fluctuations in the market value of fixed income securities subsequent to their acquisition will not affect cash income from such securities but will be reflected in the Fund’s net asset value. Ø Duration Risk.Prices of fixed income securities with longer effective maturities are more sensitive to interest rate changes than those with shorter effective maturities. Ø Credit Risk.The issuer of the fixed income security may not be able to make interest and principal payments when due, and the issuer may not be able to make dividend payments when due.Generally, the lower the credit rating of a security, the greater the risk that the issuer will default on its obligation. Ø Junk Bond Risk.The Fund invests in high yield securities and unrated securities of similar credit quality (commonly known as “junk bonds”), as well as derivatives of such securities, and therefore is likely to be subject to greater levels of interest rate, credit and liquidity risk than funds that do not invest in such securities.These securities are considered predominately speculative with respect to the issuer’s continuing ability to make principal and interest payments.An economic downturn or period of rising interest rates could adversely affect the market for these securities and reduce the Fund’s ability to sell these securities (liquidity risk).If the issuer of a security is in default with respect to interest or principal payments, the Fund may lose its entire investment. Ø Prepayment and Extension Risk.As interest rates decline, the issuers of fixed income securities may prepay principal earlier than scheduled, forcing the Fund (or an underlying fund) to reinvest in lower yielding securities.As interest rates increase, slower than expected principal payments may extend the average life of fixed income securities, locking in below-market interest rates and reducing the value of these securities.There is a greater risk that the Fund will lose money due to prepayment and extension risks when the Fund invests in mortgage-backed securities. · Investment Company Securities Risk.When the Fund invests in other investment companies (including ETFs, mutual funds, money market funds, or closed-end funds) your cost of investing in the Fund may be higher than the cost of investing in a mutual fund that invests directly in fixed income securities.You will indirectly bear any fees and expenses charged by the underlying funds in addition to the Fund’s direct fees and expenses.Therefore, the Fund could incur higher expenses, many of which may be duplicative.In addition, the Fund may be affected by losses of the underlying funds and the level of risk arising from the investment practices of the underlying funds (such as the use of leverage by the funds).The Fund has no control over the risks taken by the underlying funds in which it invests. At times, underlying funds in which the Fund invests may limit the Fund’s ability to redeem out of the investment and, as a result, such investments may be deemed illiquid. Ø ETF Risk.In addition to risks generally associated with investments in investment company securities, ETFs are subject to the following risks that may not apply to non-exchange-traded funds: (i) an ETF’s shares may trade at a market price above or below their net asset value; (ii) an active trading market for an ETF’s shares may not develop or be maintained; (iii) the ETF may employ an investment strategy that utilizes high leverage ratios; or (iv) trading of an ETF’s shares may be halted if the listing exchange’s officials deem such action appropriate, the shares are de-listed from the exchange, or the activation of market-wide “circuit breakers” (which are tied to large decreases in stock prices) halts stock trading generally. Ø Closed-End Fund Risk.There generally is less public information available about closed-end funds than mutual funds.In addition, the market price of a closed-end fund’s shares may be affected by its dividend or distribution levels (which are dependent, in part, on expenses), stability of dividends or distributions, general market and economic conditions, and other factors beyond the control of a closed-end fund. The foregoing factors may result in the market price of the shares of the closed-end fund being greater than, less than, or equal to, the closed-end fund’s net asset value.This means that a closed-end fund’s shares may trade at a discount to its net asset value. · Government Securities Risk.Not all U.S. government securities are backed by the full faith and credit of the U.S. government.It is possible that the U.S. government would not provide financial support to certain of its agencies or instrumentalities if it is not required to do so by law.If a U.S. government agency or instrumentality in which the Fund (or an underlying fund) invests defaults and the U.S. government does not stand behind the obligation, the Fund’s share price or yield could fall.The U.S. government guarantees payment of principal and timely payment of interest on certain U.S. government securities.This does not imply that the Fund’s shares are guaranteed or that the price of the Fund’s shares will not fluctuate. · High Turnover Risk. The Fund’s investment strategy involves active trading and typically results in a high portfolio turnover rate.A high portfolio turnover results in correspondingly greater brokerage commission expenses.A high portfolio turnover may result in the distribution to shareholders of additional capital gains for tax purposes, some of which may be taxable at ordinary income rates.These factors may negatively affect performance. · Market Risk.The prices of equity securities held by the Fund (or underlying funds) may decline in response to certain events taking place around the world, including those directly involving the companies whose securities are owned by the Fund; conditions affecting the general economy; overall market changes; local, regional or global political, social or economic instability; and currency, interest rate and commodity price fluctuations.Equity securities may involve large price swings and potential for loss.Investors in the Fund should have a long-term perspective and be able to tolerate potentially sharp declines in value. · Management Risk.The adviser’s process of strategically adjusting the portfolio’s exposure to the high yield market may fail to produce the intended results.If the adviser’s expectations for a particular asset class are not realized in the expected time frame, the Fund’s overall performance may suffer. · Small/Mid Cap Risk. Stocks of mid- and small-cap companies are more risky than stocks of larger companies. Many of these companies are young and have a limited track record. Their securities may trade less frequently and in more limited volume than those of more mature companies. Mid- and/or small-cap companies also may lack the managerial, financial or other resources necessary to implement their business plans or succeed in the face of competition. The prospects for a company or its industry may deteriorate because of a variety of factors, including disappointing operating results or changes in the competitive environment. · Foreign Risk.Investing in foreign companies (whether directly or through ADRs or ETFs) may involve more risks than investing in U.S. companies.These risks can increase the potential for losses in the Fund and may include, among others, currency risks (fluctuations in currency exchange rates), country risks (political, diplomatic, regional conflicts, terrorism, war, social and economic instability, currency devaluations and policies that have the effect of limiting or restricting foreign investment or the movement of assets), different trading practices, less government supervision, less publicly available information, limited trading markets and greater volatility.ADRs do not eliminate all of the risks associated with direct investment in the securities of foreign issuers.The risks of foreign investing are of greater concern in the case of investments in companies located in emerging markets, which may exhibit greater price volatility and have less liquidity. · Derivatives Risks.The Fund may use derivative instruments for any purpose consistent with its investment objective including hedging, managing risk, obtaining market exposure or ensuring that the Fund’s portfolio maintains sufficient liquidity to meet potential redemptions by Fund shareholders.A small investment in derivatives could have a potentially large impact on the Fund’s performance; certain gains or losses could be amplified, increasing movements in the share price of the Fund.The use of derivatives involves risks that may be different from the risks associated with investing directly in the underlying securities, including the risk that changes in the value of a derivative held by the Fund may not correlate with the Fund’s other investments. The low margin or premiums normally required in derivative transactions may provide a large amount of leverage, and a relatively small change in the price of a security or contract can produce a disproportionately larger profit or loss. Ø Swap Risks. Credit default swap agreements involve greater risks than if the Fund had invested in the reference obligation directly since, in addition to general market risks, these swaps are subject to illiquidity risk, counterparty risk and credit risk. The Fund could also suffer losses with respect to a swap agreement if the Fund is unable to terminate the agreement or reduce its exposure through offsetting transactions.The Fund may also invest in swaptions, which are options to enter into interest rate swaps.Such investments would also be subject to options risks, as discussed below. Ø Options Risks.The Fund may use options as part of its investment program.There are risks associated with the sale and purchase of call and put options.The seller (writer) of a call option which is covered (that is, the writer holds the underlying security) assumes the risk of a decline in the market price of the underlying security below the purchase price of the underlying security less the premium received, and gives up the opportunity for gain on the underlying security above the exercise price of the option.The seller of an uncovered call option (that is, where the seller does not own the underlying security) assumes the risk of a theoretically unlimited increase in the market price of the underlying security above the exercise price of the option.In such event, the securities necessary to satisfy the exercise of the call option may be unavailable for purchase except at much higher prices.To the extent the premium received does not cover the difference in the market price and the exercise price, the seller will incur substantial losses when it is obligated to purchase the underlying securities at the higher market price, and sell such securities to the option holder at the lower option price.Purchasing securities to satisfy the exercise of the call option can itself cause the price of the securities to rise further, sometimes by a significant amount, thereby exacerbating the loss.The buyer of a call option assumes the risk of losing its entire premium invested in the call option.The seller (writer) of a put option assumes the risk of a decline in the market price of the underlying security below the exercise price of the option.In such case, the seller will be obligated to purchase the securities at a much higher price from the option holder than the prevailing market price of the securities.The seller will suffer substantial losses to the extent the premium received is less than the difference between the option price and the market price of the securities.The buyer of a put option assumes the risk of losing his entire premium invested in the put option.The Fund may also invest in swaptions, which are options to enter into interest rate swaps.Such investments would also be subject to swap risks, as discussed below. Ø Futures Contracts and Options on Futures Contracts Risks.The Fund may trade in futures contracts (and related options) on securities indices, U.S. government securities, currencies, and other financial instruments or commodities, a practice which may involve substantial risks.There is no assurance that a liquid secondary market will exist for futures contracts (or related options) purchased or sold, and the Fund may be required to maintain a position until exercise or expiration, which could result in losses.Futures positions may be illiquid because, for example, most U.S. commodity exchanges limit fluctuations in certain futures contract prices during a single day by regulations referred to as “daily price fluctuation limits” or “daily limits.”Once the price of a contract for a particular future has increased or decreased by an amount equal to the daily limit, positions in the future can neither be taken nor liquidated unless traders are willing to effect trades at or within the limit.Futures contract prices on various commodities or financial instruments occasionally have moved to the daily limit for several consecutive days with little or no trading.Similar occurrences could prevent the Fund from promptly liquidating unfavorable positions and cause it to be subject to substantial losses.In addition, the Fund may not be able to execute futures contract trades at favorable prices if trading volume in such contracts is low.It is also possible that an exchange or the Commodity Futures Trading Commission (the “CFTC”) may suspend trading in a particular contract, order immediate liquidation and settlement of a particular contract or order that trading in a particular contract be conducted for liquidation only.In addition, the CFTC and various exchanges impose speculative position limits on the number of positions that may be held in particular commodities.Trading in commodity futures contracts and related options are highly specialized activities that may entail greater than ordinary investment or trading risks. Ø Hedging Risks.Hedging strategies can reduce the opportunity for gain by offsetting the positive effect of favorable price movements in the hedged investments.To the extent that a hedge matures prior to or after the disposition of the investment subject to the hedge, any gain or loss on the hedge will be realized earlier or later than any offsetting gain or loss on the hedged investment.When the adviser uses options and futures contracts for hedging purposes, the profit or loss associated with the options or futures contracts is intended to offset any profit or loss associated with corresponding long positions in other securities, and thus hedging strategies will reduce the opportunity for gain by offsetting the positive effect of favorable price movements in the long positions.Also, to the extent the profit or loss from the derivative and from the corresponding long position do not correlate, there is the risk that the Fund will realize a net loss. Ø Counterparty Risk. Many of the markets in which the Fund effects its derivative transactions are “over-the-counter” or “inter­dealer” markets.The participants in these markets are typically not subject to credit evaluation and regulatory oversight as are members of “exchange based” markets.When the Fund invests in derivative, over-the-counter transactions (including options), it is assuming a credit risk with regard to parties with which it trades and also bears the risk of settlement default.These risks may differ materially from those associated with transactions effected on an exchange, which generally are backed by clearing organization guarantees, daily marking-to-market and settlement, and segregation and minimum capital requirements applicable to intermediaries.Transactions entered into directly between two counterparties generally do not benefit from such protections.This exposes the Fund to the risk that a counterparty will not settle a transaction in accordance with its terms and conditions because of a dispute over the terms of the contract (whether or not bona fide) or because of a credit or liquidity problem, thus causing the Fund to suffer a loss.Counterparty risk is accentuated in the case of contracts with longer maturities where events may intervene to prevent settlement, or where the Fund has concentrated its transactions with a single or small group of counterparties.The Fund is not restricted from dealing with any particular counterparty or from concentrating any or all of its transactions with one counterparty, subject to any limitations imposed by the 1940 Act.The ability of the Fund to transact business with any one or number of counterparties, the lack of any independent evaluation of such counterparties’ financial capabilities and the absence of a regulated market to facilitate settlement may increase the potential for losses by the Fund. Ø Credit Risk.The Fund could lose its entire investment to the extent that it engages in a swap or other over-the-counter transaction with a counterparty that declares bankruptcy.Wider credit spreads and decreasing market values represent a deterioration of a counterparty’s credit soundness and a greater likelihood or risk of default occurring. · Short Sale Risk.Positions in shorted securities are speculative and more risky than long positions (purchases) in securities because the maximum sustainable loss on a security purchased is limited to the amount paid for the security plus the transaction costs, whereas there is no maximum attainable price of the shorted security.Therefore, in theory, securities sold short have unlimited risk.Short selling will also result in higher transaction costs (such as interest and dividends), and may result in higher taxes, which reduce the Fund’s return. · Liquidity Risk.Some securities the Fund invests in may be difficult to purchase or sell.The Fund’s investments in such illiquid securities may reduce the returns of the Fund because it may be unable to sell the illiquid securities at an advantageous time or price.Securities particularly sensitive to illiquidity include high yield debt obligations, derivatives, and foreign securities. · Repurchase Agreement Risks.Repurchase agreements carry certain risks not associated with direct investments in securities, including a possible decline in the market value of the underlying obligations.If the value of the collateral becomes less than the repurchase price, plus any agreed-upon additional amount, the counterparty must provide additional collateral so that at all times the collateral is at least equal to the repurchase price plus any agreed-upon additional amount.The difference between the total amount to be received upon repurchase of the obligations and the price that was paid by the Fund upon acquisition is accrued as interest and included in its net investment income.The Fund intends to enter into repurchase agreements only in transactions with counterparties believed by the adviser to present minimum credit risks. · Securities Lending Risks.When the Fund engages in securities lending, it will be subject to the risk that it may experience a delay in receiving additional collateral to secure a loan or a delay in recovering the loaned securities if the borrower defaults. · Non-Diversification Risk.The Fund is not a “diversified” fund as the term is defined in the 1940 Act, which means that the Fund may invest a greater percentage of its assets in a particular issuer compared with diversified mutual funds.The change in value of any one security could affect the overall value of the Fund more than it would the value of a diversified fund.To the extent the Fund invests a significant percentage of its assets with a single counterparty, through swaps or certain repurchase agreements, the Fund is subject to the risks of investing with that counterparty, and may be more susceptible to a single adverse economic or regulatory occurrence affecting that counterparty. Is the Fund Right for You? The Fund may be a suitable investment for: · investors seeking to diversify their holdings with bonds and other income-producing securities. · investors seeking higher potential returns than a money market fund. · investors willing to accept price fluctuations in their investments. General From time to time, the Fund may take temporary defensive positions in attempting to respond to adverse market, economic, political, or other conditions.For example, the Fund may hold all or a portion of its assets in money market instruments, including money market funds, short-term bonds, commercial paper, and/or repurchase agreements.If the Fund invests in a money market fund, the shareholders of the Fund generally will be subject to duplicative management fees.As a result of engaging in these temporary measures, the Fund may not achieve its investment objective.The Fund may also invest in money market instruments at any time to maintain liquidity or pending selection of investments in accordance with its policies. Portfolio Holdings A description of the Fund’s policies and procedures with respect to the disclosure of the Fund’s portfolio securities is available in the Fund’s Statement of Additional Information. ADDITIONAL INFORMATION ABOUT MANAGEMENT OF THE FUND Adviser Iron Financial LLC (the “adviser”), 630 Dundee Rd., Suite 200, Northbrook, IL 60062, serves as investment adviser to the Fund.The adviser’s clients consist primarily of individuals, corporations, pension plans, trusts and charitable organizations.As of December 31, 2011 , the adviser and its affiliates had approximately $1.45 billion under management.For over 17 years, the adviser has specialized in managing fixed income portfolios. For its advisory services to the Fund, the adviser received a fee of 1.00% of the Fund’s average daily net assets during the fiscal year ended September 30, 2011 . If you invest in the Fund through an investment adviser, bank, broker-dealer, 401(k) plan, trust company or other financial intermediary, the policies and fees for transacting business may be different than those described in this Prospectus.Some financial intermediaries may charge transaction fees and may set different minimum investments or limitations on buying or selling shares.Some financial intermediaries do not charge a direct transaction fee, but instead charge a fee for services such as sub-transfer agency, accounting and/or shareholder services that the financial intermediary provides on the Fund’s behalf.This fee may be based on the number of accounts or may be a percentage of the average value of the Fund’s shareholder accounts for which the financial intermediary provides services.The Fund may pay a portion of this fee, which is intended to compensate the financial intermediary for providing the same services that would otherwise be provided by the Fund’s transfer agent or other service providers if the shares were purchased directly from the Fund.To the extent that these fees are not paid by the Fund, the adviser may pay a fee to financial intermediaries for such services. To the extent that the adviser, not the Fund, pays a fee to a financial intermediary for distribution or shareholder servicing, the adviser may consider a number of factors in determining the amount of payment associated with such services, including the amount of sales, assets invested in the Fund and the nature of the services provided by the financial intermediary.Although neither the Fund nor the adviser pays for the Fund to be included in a financial intermediary’s “preferred list” or other promotional program, some financial intermediaries that receive compensation as described above may have such programs in which the Fund may be included.Financial intermediaries that receive these types of payments may have a conflict of interest in recommending or selling the Fund’s shares rather than other mutual funds, particularly where such payments exceed those associated with other funds.The Fund may from time to time purchase securities issued by financial intermediaries that provide such services; however, in selecting investments for the Fund, no preference will be shown for such securities. A discussion of the factors that the Board of Trustees considered in approving the Fund’s advisory agreement is contained in the annual report for the fiscal year ended September 30, 2011 . Portfolio Managers Aaron Izenstark and Daniel Sternberg are jointly and primarily responsible for the management of the Fund. Mr. Izenstark is the lead Portfolio Manager and maintains ultimate authority with respect to investment decisions and management of the Fund.Mr. Sternberg handles the day-to-day operations, trading and research for the Fund. Aaron Izenstark has served as a Portfolio Manager of the Fund since its inception in October 2006.He has served as Chief Investment Officer of the adviser since he co-founded the firm in 1994.Mr. Izenstark graduated from Indiana University with a B.S. in Business Management and Organizations in 1986. Daniel Sternberg has served as co-Portfolio Manager of the Fund since its inception in October 2006.Mr.Sternberg joined the adviser in 2002.Prior to joining the adviser, Mr.Sternberg obtained a B.S. in Finance from Ithaca College in 2002. The Fund’s Statement of Additional Information provides additional information about the portfolio managers, including the compensation structure, a description of other accounts managed, and ownership of shares of the Fund. ACCOUNT INFORMATION How to Buy Shares To help the government fight the funding of terrorism and money laundering activities, federal law requires all financial institutions to obtain, verify, and record information that identifies each person who opens an account. This means that when you open an account, we will ask for your name, residential address, date of birth, government identification number and other information that will allow us to identify you.We also may ask to see your driver’s license or other identifying documents, and may take additional steps to verify your identity.If we do not receive these required pieces of information, there may be a delay in processing your investment request, which could subject your investment to market risk.If we are unable to immediately verify your identity, the Fund may restrict further investment until your identity is verified.However, if we are unable to verify your identity, the Fund reserves the right to close your account without notice and return your investment to you at the NAV determined on the day in which your account is closed.If we close your account because we are unable to verify your identity, your investment will be subject to market fluctuation, which could result in a loss of a portion of your principal investment. Classes of Shares The Fund currently offers two share classes:Investor Class and Institutional Class.Both share classes require a minimum initial investment of $10,000 and minimum subsequent investments of $1,000. Investor Class (IRNIX).Investor Class shares charge a 0.25% 12b-1 fee and a 0.10% administrative services fee, and are offered to individual investors through mutual fund supermarkets or other platforms offered by broker-dealers, 401(k) plans, banks, or trust companies that have entered into a selling agreement with the Fund’s distributor. The Investor Class shares is available on various no transaction fee platforms . Institutional Class (IFUNX).Institutional Class shares do not pay any 12b-1 fees or administrative services fees.Institutional Class shares can be purchased directly through the distributor or other financial institutions, which may charge transaction fees with respect to your purchase. You may be eligible to purchase both classes of shares.If so, you should compare the fees and expenses applicable to each class and decide which is better for you.The Investor Class shares will have ongoing 12b-1 fees and administrative services fees, whereas the Institutional Class shares do not, but may be subject to transaction fees payable to the financial institution you use to make your purchase.Depending on the size and frequency of your transactions, as well as the length of time you intend to hold the shares, you may pay more with one class than you would with the other. The Fund reserves the right to change the above eligibility criteria for either share class.The adviser may waive the minimums for either class of shares at its discretion, including for existing clients of the adviser.The Fund may waive or lower investment minimums for investors who invest in the Fund through an asset-based fee program made available through a financial intermediary.If your investment is aggregated into an omnibus account established by an investment adviser, broker or other intermediary, the account minimums apply to the omnibus account, not to your individual investment; however, the financial intermediary may also impose minimum requirements that are different from those set forth in this prospectus.If you choose to purchase or redeem shares directly from the Fund, you will not incur charges on purchases and redemptions (other than for short-term redemptions).However, if you purchase or redeem shares through a broker-dealer or another intermediary, you may be charged a fee by that intermediary. Initial Purchase By Mail – To be in proper form, your initial purchase request must include: · a completed and signed investment application form; and · a personal check with name pre-printed (subject to the minimum amounts) made payable to the Fund; and · an indication of whether Investor Class or Institutional Class shares are to be purchased. Mail the application and check to: U.S. Mail:Overnight: Iron Strategic Income FundIron Strategic Income Fund c/o Huntington Asset Services, Inc.c/o Huntington Asset Services, Inc. P.O. Box 6110 2960 North Meridian Street, Suite 300 Indianapolis, Indiana46206-6110 Indianapolis, Indiana46208 By Wire –You may also purchase shares of the Fund by wiring federal funds from your bank, which may charge you a fee for doing so.To wire money, you must call Shareholder Services at (877) 322-0575 to obtain information on how to set up your account and obtain an account number. You must provide a signed application to Huntington Asset Services, Inc., the Fund’s transfer agent, at the above address in order to complete your initial wire purchase.Wire orders will be accepted only on a day on which the Fund, custodian and transfer agent are open for business.A wire purchase will not be considered made until the wired money is received and the purchase is accepted by the Fund.The purchase price will be the net asset value next determined after the wire is received by the Fund.Any delays, which may occur in wiring money, including delays which may occur in processing by the banks, are not the responsibility of the Fund or the transfer agent.There is presently no fee for the receipt of wired funds, but the Fund may charge shareholders for this service in the future. Additional Investments You may purchase additional shares of the Fund at any time (subject to the minimum amount) by mail, wire, or automatic investment.Each additional mail purchase request must contain: · your name · the name(s) on your account(s), · your account number(s), · the name of the Fund (including shareclass), · a check made payable to the Fund Checks should be sent to the Fund at the address listed under the heading “Initial Purchase – By Mail” in this prospectus.To send a bank wire, follow the instructions outlined under the heading “Initial Purchase – By Wire” in this prospectus. Automatic Investment Plan You may make regular investments in the Fund with an Automatic Investment Plan by completing the appropriate section of the account application or completing a systematic investment plan form with the proper signature guarantee and attaching a voided personal check.Investments may be made monthly to allow dollar-cost averaging by automatically deducting $100 or more from your bank checking account.You may change the amount of your monthly purchase at any time.If an Automatic Investment Plan purchase is rejected by your bank, your shareholder account will be charged a fee to defray bank charges. Tax Sheltered Retirement Plans Shares of the Fund may be an appropriate investment for tax sheltered retirement plans, including: individual retirement plans (IRAs); simplified employee pensions (SEPs); SIMPLE plans; 401(k) plans; qualified corporate pension and profit sharing plans (for employees); tax deferred investment plans (for employees of public school systems and certain types of charitable organizations); and other qualified retirement plans. Contact the Fund’s transfer agent for the procedure to open an IRA or SEP plan and more specific information regarding these retirement plan options.Please consult with your attorney or tax adviser regarding these plans.You must pay custodial fees for your IRA by redemption of sufficient shares of the Fund from the IRA unless you pay the fees directly to the IRA custodian.Call the transfer agent about the IRA custodial fees. Distribution Plan The Fund has adopted a distribution plan (the “Plan”) for its Investor Class shares in accordance with Rule 12b-1 under the 1940 Act.Under the Fund’s plan, the Fund pays a fee of 0.25% of the average daily net assets of Investor Class shares to the Fund’s adviser or any broker-dealer, investment adviser, bank or other financial institution to help defray the cost of distributing Investor Class shares or servicing Investor Class shareholders, including sales and marketing expenses.Because these fees are an ongoing expense, over time they reduce the net investment results of Investor Class shares and may cost you more than paying other types of sales charges. Administration Plan The Fund has adopted an Administration Plan with respect to Investor Class shares, pursuant to which the Fund pays an annual fee equal to 0.10% of the average daily net assets of the Fund’s Investor Class shares to the Fund’s adviser to compensate financial intermediaries that provide administrative services to the Investor Class shareholders pursuant to a written agreement with the Fund or the Fund’s distributor.Financial intermediaries eligible to receive payments under the Administration Plan include mutual fund supermarkets and other platforms sponsored by any 401(k) plan, bank, trust company or broker-dealer that has entered into an agreement with the Fund or the Fund’s distributor to sell the Fund’s Investor Class shares. For purposes of the Administration Plan, administrative services include, but are not limited to (i) acting as record holder and nominee of Investor Class shares beneficially owned by the financial intermediary’s customers; (ii) providing sub-accounting services to such customers; (iii) processing and issuing confirmations with respect to orders to purchase, redeem or exchange Investor Class shares; (iv) processing dividend payments; and (v) providing periodic account statements.Over time, administration fees increase the cost of your investment in the Fund’s Investor Class shares because these fees are paid out of the Fund’s assets on an on-going basis. Other Purchase Information The Fund may limit the amount of purchases and refuse to sell shares to any person.If your check or wire does not clear, you will be responsible for any loss incurred by the Fund.You may be prohibited or restricted from making future purchases in the Fund.Checks should be made payable to the Fund.The Fund and its transfer agent may refuse any purchase order for any reason.Cash, third party checks (except for properly endorsed IRA rollover checks), counter checks, starter checks, traveler’s checks, money orders, (other than money orders issued by a bank) credit card checks, and checks drawn on non-U.S. financial institutions will not be accepted.Cashier’s checks, bank official checks, and bank money orders may be accepted in amounts greater than $10,000.In such cases, a fifteen (15) business day hold will be applied to the funds (which means that you may not redeem your shares until the holding period has expired).Cashier’s checks and bank official checks in amounts less than $10,000 will also be accepted for IRA transfers from other financial institutions. The Fund has authorized certain broker-dealers and other financial institutions (including their designated intermediaries) to accept purchase and sell orders on its behalf.The Fund is deemed to have received an order when the authorized person or designee accepts the order, and the order is processed at the net asset value next calculated thereafter.It is the responsibility of the broker-dealer or other financial institution to transmit orders promptly to the Fund’s transfer agent. How to Redeem Shares You may receive redemption payments by check or federal wire transfer.The proceeds may be more or less than the purchase price of your shares, depending on the market value of the Fund’s securities at the time of your redemption.A wire transfer fee of $15 is charged to defray custodial charges for redemptions paid by wire transfer.This fee is subject to change.Any charges for wire redemptions will be deducted from your account by redemption of shares.The Fund does not intend to redeem shares in any form except cash.However, if the amount you are redeeming is over the lesser of $250,000 or 1% of the Fund’s net asset value, the Fund has the right to redeem your shares by giving you the amount that exceeds the lesser of $250,000 or 1% of the Fund’s net asset value in securities instead of cash.In the event that an in-kind distribution is made, a shareholder may incur additional expenses, such as the payment of brokerage commissions, on the sale or other disposition of the securities received from the Fund.If you redeem your shares through a broker-dealer or other institution, you may be charged a fee by that institution. By Mail - You may redeem any part of your account in the Fund at no charge by mail.Your request should be addressed to: U.S. Mail:Overnight: Iron Strategic Income FundIron Strategic Income Fund c/o Huntington Asset Services, Inc.c/o Huntington Asset Services, Inc. P.O. Box 6110 2960 North Meridian Street, Suite 300 Indianapolis, Indiana46206-6110 Indianapolis, Indiana46208 · the Fund name, · account number, · account name(s) and address, and · the dollar amount or number of shares you wish to redeem. Requests to sell shares that are received in proper order are processed at the net asset value next calculated after we receive your order in proper form.To be in proper order, your request must be signed by all registered share owner(s) in the exact name(s) and any special capacity in which they are registered.The Fund may require that signatures be guaranteed if you request the redemption check be made payable to any person other than the shareholder(s) of record, mailed to an address other than the address of record, if the mailing address has been changed within 30 days of the redemption request, or in certain other circumstances, such as to prevent unauthorized account transfers or redemptions.The Fund may also require a signature guarantee for redemptions of $25,000 or more.Signature guarantees are for the protection of shareholders.All documentation requiring a signature guarantee must utilize a New Technology Medallion stamp, generally available from the bank where you maintain your checking or savings account.For joint accounts, both signatures must be guaranteed.Please call Shareholder Services at (877) 322-0575 if you have questions.At the discretion of the Fund or the Fund’s transfer agent, a shareholder, prior to redemption, may be required to furnish additional legal documents to insure proper authorization. By Telephone - You may redeem any part of your account (up to $25,000) in the Fund by calling Shareholder Services at (877) 322-0575.You must first complete the Optional Telephone Redemption and Exchange section of the investment application or provide a signed letter of instruction with the proper signature guarantee stamp to institute this option.The Fund, the transfer agent and the custodian are not liable for following redemption or exchange instructions communicated by telephone to the extent that they reasonably believe the telephone instructions to be genuine.However, if they do not employ reasonable procedures to confirm that telephone instructions are genuine, they may be liable for any losses due to unauthorized or fraudulent instructions.Procedures employed may include recording telephone instructions and requiring a form of personal identification from the caller. The Fund or the transfer agent may terminate the telephone redemption procedures at any time.During periods of extreme market activity it is possible that shareholders may encounter some difficulty in telephoning the Fund, although neither the Fund nor the transfer agent anticipates difficulties in receiving and in a timely fashion responding to telephone requests for redemptions or exchanges.If you are unable to reach the Fund by telephone, you may request a redemption or exchange by mail. Fund Policy on Market Timing The Fund discourages market timing.Market timing is an investment strategy using frequent purchases, redemptions and/or exchanges in an attempt to profit from short-term market movements.Market timing may result in dilution of the value of the Fund’s shares held by long- term shareholders, disrupt portfolio management and increase Fund expenses for all shareholders.The Board of Trustees has adopted a policy directing the Fund to reject any purchase order with respect to any investor, a related group of investors or their agent(s), where it detects a pattern of purchases and sales of the Fund that indicates market timing or trading that it determines is abusive.This policy generally applies to all shareholders of the Fund.The Board of Trustees also has adopted a redemption policy to discourage short-term traders and/or market timers from investing in the Fund.A 1.00% short-term redemption fee will be assessed by the Fund against investment proceeds withdrawn within 30 calendar days of investment.Fund shares received from reinvested distributions or capital gains are not subject to the redemption fee.After excluding any shares that are associated with reinvested distributions from the redemption fee calculation, the Fund uses a “first-in, first-out” method to determine the 30 calendar-day holding period.Thus, if you bought shares on different days, the shares purchased first will be redeemed first for purposes of determining whether the redemption fee applies.The proceeds collected from redemption fees will be used for the benefit of existing shareholders.The Fund’s administrator performs automated monitoring of short-term trading activity, if any, in the Fund’s shares.Any instance of suspected short-term trading is investigated by the Administrator’s compliance department.If such trades were deemed to be a violation of the Fund’s short-term trading policy, then the Fund’s adviser would be notified and action taken, such as suspending future purchases by the short-term trader.The Administrator provides a quarterly certification to the Board of Trustees, confirming that it has monitored Fund shareholders’ trades for potential short-term trading activity and, if such activity were to be discovered, the Administrator would be required to report such short-term trading to the Board of Trustees. If you invest in the Fund through a bank, broker-dealer, 401(k) plan, financial adviser or financial supermarket (“Financial Intermediary”), the Financial Intermediary may, in lieu of charging the redemption fee set forth in this Prospectus, enforce its own market timing policy. “Omnibus accounts” that include multiple customers of the Financial Intermediary also will be exempt from the redemption fee if the Financial Intermediary does not track and/or process redemption fees.Additionally, the transfer of shares from one retirement account to another, accounts participating in a wrap fee program and redemptions caused by decisions of employer-sponsored retirement plans may be exempt from the redemption fee.Redemption fees may be waived for mandatory retirement withdrawals, systematic withdrawals, redemptions made to pay for various administrative fees and, at the sole discretion of the adviser, due to changes in an investor’s circumstances, such as death.No exceptions will be granted to persons believed to be “market-timers.” While the Fund attempts to deter market timing, there is no assurance that the Fund will be able to identify and eliminate all market timers.For example, certain accounts called “omnibus accounts” include multiple shareholders.Despite the Fund’s efforts to detect and prevent abusive trading activities, it may be difficult to identify such activity in certain omnibus accounts traded through a financial intermediary.Omnibus accounts typically provide the Fund with a net purchase or redemption request on any given day where purchasers and redeemers of the Fund’s shares are netted against one another and the identities of individual purchasers and redeemers whose orders are aggregated are not disclosed to the Fund.Consequently, the Fund may not have knowledge of the identity of investors and their transactions.The netting effect often makes it more difficult to apply redemption fees, and there can be no assurance that the Fund will be able to apply the fee to such accounts in an effective manner.Under a federal rule, the Fund is required to have an agreement with many of its intermediaries obligating the intermediaries to provide, upon the Fund’s request, information regarding the intermediaries’ customers and their transactions.However, there can be no guarantee that all excessive, short-term or other abusive trading activities will be detected, even with such an agreement in place.Certain intermediaries, in particular retirement plan sponsors and administrators, may have less restrictive policies regarding short-term trading.In addition to the redemption fee, the Fund reserves the right to reject any purchase order for any reason, including purchase orders that the Fund does not think are in the best interest of the Fund or its shareholders, or if the Fund thinks that the trading is abusive.The Fund has not entered into any arrangements with any person to permit frequent purchases and redemptions of its shares. Additional Information If you are not certain of the requirements for a redemption please call Shareholder Services at (877) 322-0575.Redemption requests specifying a certain date or share price cannot be accepted and will be returned.You will be mailed the proceeds on or before the seventh day following the redemption.However, payment for redemption made against shares purchased by check will be made only after the check has been collected, which normally may take up to fifteen calendar days.Also, when the New York Stock Exchange is closed (or when trading is restricted) for any reason other than its customary weekend or holiday closing or under any emergency circumstances, as determined by the Securities and Exchange Commission, the Fund may suspend redemptions or postpone payment dates.You may be assessed a fee if the Fund incurs bank charges because you request that the Fund re-issue a redemption check. Redemption proceeds sent by check by the Fund and not cashed within 180 days will be reinvested in the Fund at the current day’s NAV.Redemption proceeds that are reinvested are subject to market risk like any other investment in the Fund.Because the Fund incurs certain fixed costs in maintaining shareholder accounts, the Fund may require you to redeem all of your shares in the Fund on 30 days’ written notice if the value of your shares in the Fund is,due to redemptions, less than $10,000 for the Institutional Class or $500 for the Investor Class, or such other minimum amount as the Fund may determine from time to time.You may increase the value of your shares in the appropriate class to the minimum amount within the 30-day period.All shares of the Fund are also subject to involuntary redemption if the Board of Trustees determines to liquidate the Fund.In such event, pursuant to the Agreement and Declaration of Trust, the Board may close the Fund with notice to shareholders but without having to obtain shareholder approval.An involuntary redemption will create a capital gain or a capital loss, which may have tax consequences about which you should consult your tax adviser. Determination of Net Asset Value The price you pay for your shares is based on the Fund’s net asset value per share (NAV) for the applicable class.The NAV of each class is calculated after the close of trading (normally 5 :00 p.m. Eastern time) on each day the New York Stock Exchange is open for business (the Stock Exchange is closed on weekends, Federal holidays and Good Friday).For each class, the NAV is calculated by dividing the value of the Fund’s total assets (including interest and dividends accrued but not yet received) minus liabilities (including accrued expenses) by the total number of shares outstanding. Requests to purchase and sell shares are processed at the applicable NAV next calculated after the Fund receives your order in proper form. The Fund’s assets generally are valued at their market value.Securities which are traded on any exchange or on the NASDAQ over-the-counter market are valued at the closing price reported by the exchange on which such securities are traded.If market quotations are not readily available or do not reflect a fair value, or if an event occurs after the close of the trading market but before the calculation of the Fund’s NAV that materially affects the value, the asset will be valued by the Fund’s adviser at a fair value as determined in good faith by the adviser according to procedures approved by the Board of Trustees.When pricing securities using the fair valuation guidelines established by the Board of Trustees, the Fund’s adviser seeks to assign a value that represents the amount that the Fund might reasonably expect to receive for the security upon its current sale. Fair valuation also is permitted if, in the adviser’s opinion, the validity of market quotations appears to be questionable based on factors such as evidence of a thin market in the security based on a small number of quotations, a significant event occurs after the close of a market but before the Fund’s NAV calculation that may affect a security’s value, or the adviser is aware of any other data that calls into question the reliability of market quotations.For example, with respect to swaps, newly issued bonds, or restricted securities for which market quotations are not readily available, the adviser may determine the “fair value” by obtaining prices from two independent broker-dealer firms and averaging the two prices, which average price is deemed the price of that security (or the price provided by one firm, if only one firm is available to provide a price for a security).If prices from broker-dealer firms or other secondary market sources are not available, the adviser may value such securities at a fair value determined by its portfolio managers and analysts, based on their analysis of certain factors, subject to guidelines approved by the Board of Trustees.Such fair valuation would also be required if a mutual fund in which the Fund invests fails to calculate its NAV as of the time of the Fund’s NAV calculation.Without fair valuation, short-term traders could take advantage of the arbitrage opportunity and dilute the NAV of long-term investors.Fair valuation of the Fund’s portfolio securities can serve to reduce arbitrage opportunities available to short-term traders, but there is no assurance that fair value pricing policies will prevent dilution of the Fund’s NAV by short-term traders or that the Fund will realize fair valuation upon the sale of a security.Investments in derivatives, junk bonds or other thinly traded securities are more likely to trigger fair valuation than investments in other securities.The Fund may invest in portfolio securities that are listed on foreign exchanges that trade on weekends or other days when the Fund does not price its shares and, as a result, the net asset value of the Fund’s shares may change on days when shareholders will not be able to purchase or redeem the Fund’s shares. Given the subjectivity inherent in fair valuation and the fact that events could occur after NAV calculation, the actual market prices for a security may differ from the fair value of that security as determined by the Fund’s adviser at the time of NAV calculation.Thus, discrepancies between fair values and actual market prices may occur on a regular and recurring basis.These discrepancies do not necessarily indicate that the adviser’s fair value methodology is inappropriate.The Fund’s adviser will adjust the fair values assigned to securities in the Fund’s portfolio, to the extent necessary, as soon as market prices become available. Dividends, Distributions and Taxes Dividends and Distributions.The Fund typically distributes to its shareholders as dividends substantially all of its net investment income and any realized net capital gains.These distributions are automatically reinvested in the Fund unless you request cash distributions on your application or through a written request to the Fund.The Fund expects that its distributions will consist primarily of dividend income and interest and net realized capital gains. Taxes.Net investment income distributed by the Fund generally will consist of interest income, if any, and dividends received on investments, less expenses.The dividends you receive, whether or not reinvested, will be taxed as ordinary income, except as described below.Please see the table below for additional information. The Fund will typically distribute net realized capital gains to its shareholders once a year.Capital gains are generated when the Fund sells its capital assets for a profit.Capital gains are taxed differently depending on how long the Fund has held the asset capital sold.Distributions of gains recognized on the sale of capital assets held for one year or less are taxed at ordinary income rates; distributions of gains recognized on the sale of capital assets held longer than one year are taxed at long-term capital gains rates regardless of how long you have held your shares.If the Fund distributes an amount exceeding its income and gains, this excess will generally be treated as a non-taxable return of capital.Generally, the Fund expects that, as a result of its investment objectives and strategies, its investment income will include income from swap agreements and net short-term gains from certain option transactions.Premium income from option transactions is distributed as short-term capital gains subject to ordinary income tax rates. Unless you indicate another option on your account application, any dividends and capital gain distributions paid to you by the Fund automatically will be invested in additional shares of the Fund.Alternatively, you may elect to have: (1) dividends paid to you in cash and the amount of any capital gain distributions reinvested; or (2) the full amount of any dividends and capital gain distributions paid to you in cash.The Fund will send dividends and capital gain distributions elected to be received as cash to the address of record or bank of record on the applicable account.Your distribution option will automatically be converted to having all dividends and other distributions reinvested in additional shares if any of the following occur: · Postal or other delivery service is unable to deliver checks to the address of record; · Dividends and capital gain distributions are not cashed within 180 days; or · Bank account of record is no longer valid. Dividends and capital gain distribution checks issued by the Fund which are not cashed within 180 days will be reinvested in the Fund at the current day’s NAV.When reinvested those amounts are subject to market risk like any other investment in the Fund. You may want to avoid making a substantial investment when the Fund is about to make a taxable distribution because you would be responsible for any taxes on the distribution regardless of how long you have owned your shares. Selling shares (including redemptions) and receiving distributions (whether reinvested or taken in cash) usually are taxable events to the Fund’s shareholders, as described in the chart below. Summary of Certain Federal Income Tax Consequences for Taxable Accounts Type of TransactionTax Status Type of Transaction Tax Status Qualified dividend income Generally maximum 15% rate on non-corporate taxpayers .Unless otherwise amended, the tax rate on non-corporate taxpayers will revert to the regular, higher income tax rate after December 31, 2012. Net short -term capital gain distributions Ordinary income rate Net long-term capital gain distributions Generally maximum 15% rate on non-corporate taxpayers.* Unless otherwise amended, the long-term capital gains rate will revert to 20% after December 31, 2012. Sales of shares (including redemptions) owned more than one year Gains taxed at generally maximum 15% Rate on non-corporate taxpayers . * Unless otherwise amended, the long-term capital gains rate will revert to 20% after December 31, 2012. Sales of shares (including redemptions) owned for one year or less Gains are taxed at the same rate as ordinary income; losses are subject to special rules *For gains realized before January 1, 2013. As described generally above, through December 31, 2012, designated income dividends paid by the Fund to non-corporate shareholders generally will qualify for a maximum federal income tax rate of 15% to the extent such income dividends are attributable to qualified dividend income from the Fund’s investment in common and preferred stock of U.S. and foreign corporations, provided that certain holding period and other requirements are met.However, to the extent that the Fund has ordinary income from investments in debt securities, for example, such as interest income, income dividends paid by the Fund and attributable to that income will not qualify for the reduced tax rate. If shares of the Fund are purchased within 30 days before or after redeeming other shares of the Fund at a loss, all or a portion of that loss will not be deductible and will increase the basis of the newly purchased shares.If shares of the Fund are sold at a loss after being held by a shareholder for six months or less, the loss will be a long-term, instead of short-term, capital loss to the extent of any capital gain distributions received on the shares. If you are a non-corporate shareholder and if the Fund does not have your correct social security or other taxpayer identification number, federal law requires us to withhold and pay to the Internal Revenue Service (“IRS”) 28 % of your distributions and sales proceeds.If you are subject to back up withholding, we also will withhold and pay to the IRS 28% (or any applicable higher rate) of your distributions (under current law).Any tax withheld may be applied against the tax liability on your federal income tax return. Because your tax situation is unique, you should consult your tax professional about federal, state and local tax consequences. Cost Basis Reporting . Beginning January 1, 2012, federal law requires that mutual fund companies report their shareholders' cost basis, gain/loss, and holding period to the Internal Revenue Service on the Fund’s shareholders’ Form 1099s when “covered” securities are sold. Covered securities include any regulated investment company and/or dividend reinvestment plan shares acquired on or after January 1, 2012. The Fund has chosen Average Cost as its default tax lot identification method for all shareholders. This tax lot identification method is the way the Fund will determine which specific shares are deemed to be sold when there are multiple purchases (including reinvested dividends and capital gain distributions) on different dates at differing net asset values, and the entire position is not sold at one time. The Fund’s default tax lot identification method is the method covered securities will be reported on your Consolidated Form 1099 if you do not select a specific tax lot identification method. You may choose a method different from the Fund’s default lot identification method, at the time of your purchase or upon the sale of covered securities. Please refer to the appropriate Treasury Department regulations or consult your tax advisor with regard to your personal circumstances. General Disclaimer. For covered securities, the Fund is responsible for maintaining accurate cost basis and tax lot identification information for tax reporting purposes. The Fund is not responsible for the reliability or accuracy of the information for those securities that are not "covered." The Fund and its service providers do not provide tax advice. You should consult independent sources, which may include a tax professional, with respect to any decisions you may make with respect to choosing a tax lot identification method. FINANCIAL HIGHLIGHTS The following tables are intended to help you better understand the financial performance of the Fund’s Investor and Institutional Class shares since their commencement of operations.Certain information reflects financial results for a single Fund share.Total return represents the rate you would have earned (or lost) on an investment in the Fund, assuming reinvestment of all dividends and distributions.The information has been audited by Cohen Fund Audit Services, Ltd., an independent registered public accounting firm, whose report, along with the Fund’s financial statements, is included in the Fund’s Annual Report to Shareholders for the fiscal year ended September 30, 2011 , which is available upon request without charge. Iron Strategic Income Fund - Institutional Class Financial Highlights For a share outstanding during each period For the For the For the For the For the Fiscal Year Ended Fiscal Year Ended Fiscal Year Ended Fiscal Year Ended Period Ended September 30, September 30, September 30, September 30, September 30, (a) Selected Per Share Data Net asset value, beginning of period $ Income from investment operations: Net investment income (loss) (h) (b) (b) Net realized and unrealized gain (loss) ) ) Total from investment operations ) ) Less Distributions to shareholders: From net investment income ) From net capital gains ) - Total distributions ) Paid in capital from redemption fees (c) - Net asset value, end of period $ Total Return (d) -0.39
